DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-5 have been examined in this application.  This communication is a Non-Final Rejection in response to Applicant’s “remarks” filed 6/29/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 6, reads: “an opening formed in said upper surface;” which ends in a colon (:), however, this line of text should likely end in a semi-colon (;).  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claim 5, recites “said conduit” which lacks proper antecedent basis from claim 1. It is suggested to amend claim 5 to depend on claim 2 instead. Appropriate correction is required. For purposes of examination, claim 5 will be assumed to depend upon claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,614,105 to Jackson et al. (hereinafter Jackson).
As per claim 1, Jackson teaches:  A mattress (see Fig. 1, [20]: mattress) having internal airflow (see Fig. 1-3, internal airflow is allowed via passageway [21]) comprising:
a generally flat main body (see Fig. 1, mattress [20] is “flat” with a horizontally oriented top surface) having vertically oriented sidewalls (see Fig 1-3, longitudinal sides [25]) and opposing end portions (see Fig. 1, ends portions as shown on mattress [20]), and upper and lower surfaces (see Fig. 1 and 4, upper surface [22] and lower surface [23]); 
a cavity (see Fig. 1-4, passageways [21]) disposed interiorly of said main body (see Fig. 4, passageways [21] is spaced apart from top [22] and bottom [23] surfaces of mattress [20]) and having one or more outlets formed in said sidewalls (see Fig. 1-3, passageways [21] include an outlet as shown on sidewalls [25] of mattress); 
an opening (see Fig. 1-3, [26]: opening) formed in said upper surface: 
whereby said opening is in fluid communications said outlets to provide ambient air to said opening (see col. 7, lines [1-6]: “Such a passageway 21 may extend towards a center 24 of the mattress 20 and may be disposed between opposed longitudinal sides 25 of the mattress. This preferably allows ambient air to be permitted to ingress and egress between the bottom 23 and top 22 surfaces of the mattress 20”).
Please also refer to annotations of Jackson’s Figures 1 and 4 provided below.



    PNG
    media_image1.png
    281
    469
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    324
    704
    media_image2.png
    Greyscale



As per claim 3, Jackson teaches all the limitations as described in the above rejection of claim 1, and additionally teaches:  wherein said opening is surrounded by removable cushioning material (see Fig. 1-3, pillows [27] and col. 7, lines [18-25]: “additionally, a plurality of pillows 27 may be removably attached to the top 22 surface of the mattress 20 and positioned along partial perimeters of the openings 26 respectively such that the user face may be supported adjacent to the openings 26 while the user is laying face-down on the mattress 20”).
As per claim 4, Jackson teaches all the limitations as described in the above rejection of claim 1, and additionally teaches: wherein the opening is sized for an average adult user (see col. 7, lines [10-16]: “Each of the openings 26 may also be suitably sized and shaped for receiving a user face there at while the user is positioned face-down on the top surface 22 of the mattress 20. The user's placement of their face within the opening 26 allows for proper sinus drainage and reduced snoring, along with correct alignment of the neck and spinal cord while sleeping face down.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,614,105 to Jackson in view of U.S. Patent Application Publication 2009/0217459 to Rudolph.
As per claim 2, Jackson teaches all the limitations as described in the above rejection of claim 1, however it does not explicitly teach the following: wherein a conduit is inserted into said cavity.
Rudolph, however, teaches: wherein a conduit is inserted into said cavity (see Fig. 8, channel [220] and para [0037]: “The channel 220 can be made by boring out the internal material of the mattress, or it can be made by disposing tubing, piping, or hoses through the mattress' internal material, emphasis added). The examiner considers Rudolph’s teaching of disposing tubing, piping or hoses as the claimed “conduit.”
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jackson with these aforementioned teachings of Rudolph to have further disposed conduit (or tubing, piping, hoses) within the existing air passageway of Jackson to provide proper reinforcement to the mattress to avoid soft spots on the resting surface of the mattress due to the absence of internal support material in the mattress at the passageway locations.
As per claim 5, Jackson as modified by Rudolph teaches all the limitations as described in the above rejection of claim 1 (dependency upon claim 2 will be assumed for examination), and Rudolph also teaches the following: wherein said conduit is removable (see para [0037]: Rudolph describes disposing “tubing, piping, or hoses through the mattress’ internal material.” It naturally flows that if this tubing, piping, or hoses are able to be disposed within the mattress material, they could also be removed at a later time, as desired by the user.
Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified the teachings of Jackson with these aforementioned teachings of Rudolph to have additionally provided the conduit of Rudolph to be removable from the mattress of Jackson so as to reduce the weight of the mattress when it is to be relocated by the user.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. With respect to the arguments, it is noted that while Rudolph is relied upon to teach the limitations of claims 2 and 5, these claims have also been rejected in view of the prior art of Jackson.
Regarding claim 2, Applicant argues: “Mr Rudolph's conduit does not serve the purpose of air going straight through the conduit 112 where there is an internal air flow mechanism straight through the conduit to provide air to a sleeper that is face down on the mattress. His invention has other conduit coming off of the cavity to the side walls and header top walls of the mattress. That helps serve as the air flow.”  
Regarding claim 5, Applicant argues: “Mr Rudolph's invention can only be removed by the manufacturing company. My invention can be removed by the customer who has purchased the mattress to change the filter, conduit, cavity, and to change the whole mechanism if there was a problem with the mechanism and its attachments.”
In response to both claims 2 and 5, the examiner respectfully notes that in the updated rejection above, Rudolph’s element 220 and para [0037] have been relied upon to teach the claimed “conduit” (claim 2) and “removable conduit” (claim 5). Please see rejections above for detail analysis.
In further response to claim 5, it is respectfully noted there is no evidence provided in the disclosure of Rudolph that states [the conduit] can only be removed by the manufacturing company. Examiner notes the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited patents show mattresses/cushions/pillows with similar properties to the claimed invention. They show the general state of the art and are of general relevance with respect to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/1/2022